DETAILED ACTION

Claims 1-13 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-13 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guang  LU (US-20190147863-A1).
	As per claim 1, LU teaches “a method for processing a voice request, comprising”:
“searching, in response to determining that a target multimedia resource requested to be played in a voice request is not included in a preset multimedia resource library, for 
“sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device,” ([0060]-[0064]).
	As per claim 2, LU further shows “wherein the searching for the target multimedia resource in the resource library other than the multimedia resource library comprises: searching for the target multimedia resource in the resource library other than the multimedia resource library through a webpage, and the sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device comprises: sending the link address of the found target multimedia resource and an instruction for playing the target multimedia resource through the webpage to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 3, LU further shows “wherein, before the searching, in response to determining that a target multimedia resource requested to be played in a voice request is not included in a preset multimedia resource library, for the target multimedia resource in a resource library other than the multimedia resource library, the method further comprises: performing an intent analysis on the acquired voice request, to determine the target multimedia resource requested to be played in the voice request,” ([0010]-[0011], [0015], [0017]-[0018], [0022]). 

	As per claim 5, LU further shows “wherein, after searching for the target multimedia resource in the webpage in response to determining that the target multimedia resource requested to be played in the voice request is not included in the preset multimedia resource library, the method further comprises: setting a value of a preset play mode parameter to a parameter value for indicating a play mode being webpage play, ([0010]-[0011], [0015], [0017]-[0018], [0022]) and
wherein the searching, in response to receiving a message informing that playing of the target multimedia resource in the webpage is completed, for a multimedia resource Similar to the target multimedia resource, the message being sent by the smart voice device comprises:
setting, in response to receiving the message informing that the playing of the target multimedia resource in the webpage is completed, the value of the preset play mode parameter to a parameter value for indicating the play mode being non-webpage play, the message being sent by the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]); and 

	As per claim 6, LU further shows “sending, in response to receiving a voice request for changing a play state of the target multimedia resource, an instruction for changing the play state of the target multimedia resource in the webpage to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 7, LU teaches “an apparatus for processing a voice request, comprising: at least one processor,” (figs. 1 and 5); and 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
searching, in response to determining that a target multimedia resource requested to be played in a voice request is not included in a preset multimedia resource library, for the target multimedia resource in a resource library other than the multimedia resource library,” ([0060]-[0064]); and 
“sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device,” ([0060]-[0064]). 

searching for the target multimedia resource in the resource library other than the multimedia resource library through a webpage, ([0010]-[0011], [0015], [0017]-[0018], [0022]) and
the sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device comprises:
“sending the Link address of the found target multimedia resource and an instruction for playing the target multimedia resource through the webpage to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 9, LU further shows “wherein the operations further comprise: 
performing an intent analysis on the acquired voice request to determine the target multimedia resource requested to be played in the voice request, before searching for the target multimedia resource in the resource library other than the multimedia resource library in response to determining that the target multimedia resource requested to be played in the voice request is not included in the preset multimedia resource library,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 10, LU further shows “wherein the operations further comprise:
searching, in response to receiving a message informing that playing of the target multimedia resource in the webpage is completed, for a multimedia resource Similar to 
“sending an instruction for playing the multimedia resource Similar to the target multimedia resource to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 11, LU further shows “wherein the operations further comprise setting a value of a preset play mode parameter to a parameter value for indicating a play mode being webpage play, after searching for the target multimedia resource in the webpage in response to determining that the target multimedia resource requested to be played in the voice request is not included in the preset multimedia resource library, ([0010]-[0011], [0015], [0017]-[0018], [0022]) and 
wherein the searching, in response to receiving a message informing that playing of the target multimedia resource in the webpage is completed, for a multimedia resource similar to the target multimedia resource, the message being sent by the smart voice device comprises: 
setting, in response to receiving the message informing that the playing of the target multimedia resource in the webpage is completed, the value of the preset play mode parameter to a parameter value for indicating the play mode being non-webpage play, the message being sent by the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]); and 

	As per claim 12, LU further shows “wherein the operations further comprise: sending, in response to receiving a voice request for changing a play state of the target multimedia resource, an instruction for changing the play state of 30 the target multimedia resource in the webpage to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]). 
	As per claim 13, LU teaches “a non-transitory computer readable storage medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising: 
searching, in response to determining that a target multimedia resource requested to be played in a voice request is not included in a preset multimedia resource library, for the target multimedia resource in a resource library other than the multimedia resource library,” ([0060]-[0064]); and 
“sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device,” ([0060]-[0064]). 

                                                      

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


 
                                        
 

                                

                                             









Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 18, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153